Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-4, 6, 7, 9-12, 14, and 16-22 are allowed.

The present invention is drawn to a polymer composition comprising propylene-ethylene copolymer particles, including propylene as a primary monomer, the propylene-ethylene copolymer particles comprising ethylene in an amount greater than 3 wt %, the propylene-ethylene copolymer exhibiting a melt flow rate (ASTM D1238, 230 ºC, 2.16 kg) of about 50 g/10 min to about 500 g/10 min, and wherein the propylene-ethylene copolymer particles exhibit a Cup Test Index of 2 or less.

Another embodiment of the invention is a polymer composition comprising particles of propylene homopolymer, propylene copolymer, or a mixture thereof, wherein the particles have a D50 particle size from about 150 microns to about 3000 microns, the particles exhibit an aspect ratio B/L3 of greater than about 0.6, and wherein the polymer composition exhibits a bulk density of greater than 0.415 g/cm3, wherein the propylene homopolymer or propylene copolymer exhibits a melt flow rate (ASTM D1238, 230 ºC, 2.16 kg) of about 50 g/10 min to about 500 g/10 min, and wherein the particles comprise microspheres.

Subject of claims is patentably distinct over the closest reference, Van Egmond et al. (US 9,663,647).  Reference teaches heterophasic polypropylene particles exhibiting a Cup Test Index of 0.6.  The heterophasic polypropylene comprises a polypropylene homopolymer component having a melt index of 51.1 g/10 min and a propylene-ethylene copolymer component having a melt index of 15.7 g/10 in.  Reference does not teach claimed particles where a propylene-ethylene copolymer has a melt flow rate in claimed range of about 50 g/10 min to about 500 g/10 min, and reference does not teach a composition exhibiting a bulk density of greater than 0.415 g/cm3, wherein, wherein particles have a D50 particle size from about 150 microns to about 3000 microns and a ratio B/L3 of greater than about 0.6.






Additional references listed in the accompanying PTO-892 have been cited to show the state of the art with respect of high melt flow propylene polymer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        April 9, 2022